IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-10060
                         Summary Calendar
                        __________________


SHAWN ERIC MCGEE,

                                      Plaintiff-Appellant,

versus

JIM BOWLES; JIM MILLS;
JACK CRUMP; BRUCE R. SHERBERT,

                                      Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:94-CV-355-D
                       - - - - - - - - - -
                          July 18, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Shawn Eric McGee, # 582006, appeals the denial of his motion

to add Jim Bowles as a defendant and the grant of a protective

order from discovery to Bruce Sherbert.   The discovery order is

not a final appealable judgment under 28 U.S.C. § 1291.

Periodical Publishers Service Bureau, Inc. v. Keys, 981 F.2d 215,

217 (5th Cir. 1993).   McGee's motion to add Bowles as a defendant

is a successive motion pursuant to Fed. R. Civ. P. 60(b) and is

not reviewable by this court.    Latham v. Wells Fargo Bank, 987


       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-10060
                                -2-

F.2d 1199, 1204 (5th Cir. 1993); Charles L.M. v. Northeast Indep.

Sch. Dist., 884 F.2d 869, 870 (5th Cir. 1989).    Accordingly, we

DISMISS this case for lack of appellate jurisdiction.   McGee's

request for appointment of counsel is DENIED.

     We note that McGee has attempted to appeal two non-

appealable interlocutory orders in this action.   McGee is warned

that his habit of filing non-appealable interlocutory appeals may

result in the imposition of sanctions.

     MOTION FOR APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.